DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara (US 2008/0258047 to Sakakibara et al) in view of Rossi (2008/0218608 to Rossi et al).
Regarding claim 1, Sakakibara discloses an imaging device (image sensor 10) (Sakakibara, fig. 1), comprising:

a plurality of pixels (pixels 20 and 30) including a first pixel (pixel 20) and a second pixel (pixel 30), wherein the first pixel (pixel 20) includes a first photoelectric converter (element 21), a first reset transistor (transistor 23), and the first amplification transistor (transistor 24), and wherein the second pixel (pixel 30) includes a second reset transistor (transistor 31), and the second amplification transistor (transistor 32).
However, Sakakibara does not disclose a second photoelectric converter; wherein the first reset transistor is coupled to an external fixed voltage, and wherein the second reset transistor is coupled to a power supply having a voltage different than the external fixed voltage.
On the other hand, in the same field of endeavor, Rossi discloses a second photoelectric converter (photodiode of clear pixel) (Rossi, fig. 6);
wherein the first reset transistor (RST of dummy pixel) is coupled to an external fixed voltage (voltage of 3V) (Rossi, fig. 6, par [0046], wherein RST of dummy pixel is kept at voltage of 3V), and
wherein the second reset transistor (RST of clear pixel) is coupled to a power supply (power supply) having a voltage (supply voltage) different than the external voltage (voltage of 3V) (Rossi, fig. 6, par [0046], wherein RST of clear pixel is couples to a power supply for resetting transistor M1).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Rossi into the device by 
Regarding claim 2, Sakakibara and Rossi disclose aforementioned limitations of the parent claim. Additionally, Sakakibara discloses:
the differential amplifier circuitry (differential circuit 50)  further comprises current minor circuitry (combination of circuits 54 and 55) including a first current mirror transistor (transistor 541) coupled to the first amplification transistor (transistor 24) and a second current mirror transistor (transistor 552) coupled to the second amplification transistor (transistor 32) (Sakakibara, fig. 2, par [0060], wherein transistor 541 is coupled to transistor 24 and transistor 552 is coupled to transistor 32).
Regarding claim 3, Sakakibara and Rossi disclose aforementioned limitations of the parent claim. Additionally, Sakakibara discloses:
the first amplification transistor (transistor 24) and the second amplification transistor (transistor 32) are coupled to a current source (current source by current source transistor 51) (Sakakibara, fig. 2,).
Regarding claim 4, Sakakibara and Rossi disclose disclose aforementioned limitations of the parent claim. Additionally, Sakakibara discloses:
the differential amplifier circuitry (differential circuit 50)  further comprises a plurality of switches (transistors 25, 33, 551, and 542) (Sakakibara, fig. 2).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara (US 2008/0258047 to Sakakibara et al) and Rossi (2008/0218608 to Rossi et al) in view of Lee (US 2018/0197910 to Lee et al).
claim 5, Sakakibara and Rossi disclose aforementioned limitations of the parent claim. However, Sakakibara and Rossi do not disclose the plurality of switches include:
a first switch coupled between the external fixed voltage and the first amplification transistor; and
a second switch coupled between the power supply and the first amplification transistor.
On the other hand, in the same endeavor, Lee discloses
the plurality of switches (RX2 and RX1) include:
a first switch (RX2) coupled between the external fixed voltage (voltage V_h) and the first amplification transistor (transistor SF) (Lee, fig. 3, par [0053], wherein RX2 is coupled between voltage V_h and transistor SF); and
a second switch (RX1) coupled between the power supply (power supply voltage VDD) and the first amplification transistor (transistor SF) (Lee, fig. 3, par [0048], wherein RX1 is coupled between power supply voltage VDD and transistor SF).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Lee into the device by Sakakibara and Rossi so as to achieve the invention as claimed because such incorporation realizes a global shutter using a vertical transfer gate (Lee, par [0005]).
Regarding claim 6, Sakakibara, Rossi, and Lee disclose aforementioned limitations of the parent claim. Additionally, Lee discloses:
a controller (row driver 1040) configured to control operation of the first switch (RX2) and the second switch (RX1) to selectively couple the first amplification transistor .
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara (US 2008/0258047 to Sakakibara et al) and Rossi (2008/0218608 to Rossi et al) in view of Lee (US 2018/0197910 to Lee et al) and further in view of Herault (US 2018/0220090 to Herault et al).
Regarding claim 7, Sakakibara, Rossi, and Lee disclose aforementioned limitations of the parent claim. However, Sakakibara, Rossi, and Lee do not disclose
a third switch coupled between the external fixed voltage and the second amplification transistor; and a fourth switch coupled between the power supply and the second amplification transistor.
On the other hand, in the same field of endeavor, Herault discloses
a third switch (switch 103) coupled between the external fixed voltage (voltage at node VRT) and the second amplification transistor (transistor 119) (Herault, fig. 2, par [0048]); and
a fourth switch (transistor 117) coupled between the power supply (VDD) and the second amplification transistor (transistor 119) (Herault, fig. 2, par [0050]).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Herault into the device by Sakakibara, Rossi, and Lee so as to achieve the invention as claimed because such 
Regarding claim 8, Sakakibara, Rossi, Lee, and Herault disclose aforementioned limitations of the parent claim. Additionally, Herault discloses
a controller (controller 604) configured to control operation of the third switch (switch 103) and the fourth switch (transistor 117) to selectively couple the second amplification transistor (transistor 119) to the fixed external voltage (voltage at node VRT) or the power supply (voltage VDD) (Herault, figs. 2, 6, par [0048, 0050, 0053]).
Allowable Subject Matter
Claims 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance of the claims are clear from the written record of prosecution.  Attention is specifically drawn to the amendment(s) and argument(s) filed on 11/22/2021. As such, the reasons for allowance have been fully addressed and complied according to MPEP 1302.14(I).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130. The examiner can normally be reached Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TUAN H LE/           Examiner, Art Unit 2697                        


/LIN YE/           Supervisory Patent Examiner, Art Unit 2697